IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


TROY BRINKLEY,                         No. 247 EAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
            v.


TRAVELERS PERSONAL INSURANCE
AKA TRAVELERS, VENICE LOFTS
ASSOCIATES, L.P., DRANOFF
PROPERTIES, INC. AND VENTURI
RESTORATIONS


                                   ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.